Case 1:17-cv-06127-ILG-ST Document 40 Filed 11/26/19 Page 1 of 1 PageID #: 278
                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                             One Penn Plaza • Suite 2527 • New York, New York 10119
                                        T: 212.792-0046 • F: 212.561.7108
                                           E: Joshua@levinepstein.com

                                                                                          November 26, 2019

Via Electronic Filing
The Honorable Magistrate Judge Steven Tiscione
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                 Re:      Chincha v. Patel
                          Case No.: 1:17-cv-06127-ILG-ST

Dear Honorable Judge Tiscione:

         This law firm represents Defendant Manojkumar Patel (the “Defendant”) in the above-referenced
action. This letter is submitted on consent of Plaintiff.

         Pursuant to Rule I(D) of Your Honor’s Individual Motion Practices, this letter respectfully serves as a
request to adjourn the in-person hearing scheduled for Monday, December 2, 2019 at 10:30 a.m., to Wednesday,
December 4, 2019 at 11:00 a.m.

         This is the first request for adjournments of the in-person hearing. The requested adjournment would
not affect any other scheduled dates.

         The basis for the request is that the undersigned will be traveling out-of-state on the date of the
December 2, 2019 hearing. By way of background, Your Honor scheduled a Settlement Conference on
Wednesday 4, 2019 at 11:00 a.m. [See Dckt. No. 38]. The parties will be prepared to address all outstanding
issues on the date of the Settlement Conference.

        Thus, Defendant respectfully requests that the in-person hearing scheduled for Monday, December 2,
2019 at 10:30 a.m. be adjourned to Wednesday, December 4, 2019 at 11:00 a.m.

        Thank you, in advance, for your time and attention.

                                                   Respectfully submitted,
                                                         LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                         By: /s/ Jason Mizrahi
                                                         Jason Mizrahi
                                                         1 Penn Plaza, Suite 2527
                                                         New York, New York 10119
                                                         Tel.: (212) 792-0046
                                                         Email: Jason@levinepstein.com
                                                         Attorneys for Defendant
Cc: All Parties via ECF
